382 F.3d 1154
Michelle THOMAS; David George Thomas; Tyneal Michelle Thomas; Shaldon Waide Thomas, Petitioners,v.John ASHCROFT, Attorney General, Respondent.
No. 02-71656.
United States Court of Appeals, Ninth Circuit.
September 3, 2004.

Errol I. Horwitz and Edward Marc Bialack, Woodland Hills, CA, for Petitioners.
Regional Counsel, Western Region Immigration & Naturalization Service, Laguna Niguel, CA, Ronald E. Lefevre, Chief Legal Officer, Office of the District Counsel Department of Homeland Security, San Francisco, CA, Hillel Smith, Office of Immigration Litigation Civil Division, Department of Justice, Alison Marie Igoe, Office of Immigration Litigation, Washington, DC, for Respondent.
Before SCHROEDER, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.